DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “thermal signaling device is positioned on an outer surface of said connection element” in claim 5 must be shown or the features canceled from the claims. This feature is described in the specification at p. 4, ll. 5-11 as an alternative to the cavity arrangement shown in Figure 4, and thus this feature is not shown in the drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In lines 10-11, “said handle is made from, the cooking vessel and wherein said connection element…” should read “said handle is made from, and wherein said connection element…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 99/59455 to Galentino (hereinafter, “Galentino”).
Regarding claim 1, Galentino discloses a vessel for cooking food (cookware 10, Fig. 1) comprising: a body (vessel 12, Fig. 1), in turn comprising a bottom wall (base 11, Fig. 1) and at least one side wall (side wall 15, Fig. 1), wherein said side wall (side wall 15) extends from said bottom wall (base 11) to define an inner space of the cooking vessel where food is arranged in order for it to be cooked (base and sidewall together form a hollow for foodstuff to be cooked, see Abstract); and at least one handle (handle 14, Fig. 1), made from a first metal material (handle may be metal, p. 8, ll. 26-28) and bound to a portion of said body (vessel 12) through the interposition of at least one connection element (handle supporting member 13, Fig. 2) made from a second metal material (handle supporting member 13 is metal, p. 6, ll. 2-4), wherein the coefficient of thermal conductivity of the second metal material, which said connection element is made from, is greater than the coefficient of thermal conductivity of the first metal material, which said handle is made from (handle material is less heat conductive than material of handle supporting member, p. 8, ll. 26-28), and wherein said connection element (handle supporting member 13) is operationally connected to at least one thermal signaling device (thermochromic means 20, Fig. 2).
Regarding claim 6, Galentino further discloses said thermal signaling device (thermochromic means 20) consists of one of more thermochromatic elements (see p. 3, ll. 3-14).
Regarding claim 8, Galentino further discloses at least one insulating gasket (insulating means 22, 23) is interposed between said connection element (handle supporting member 13) and said handle (handle 14, see Fig. 2).
Regarding claim 9, Galentino further discloses said connection element (handle supporting member 13) is connected to the cooking vessel (vessel 12) through a fastening system using one or more rivets (p. 5, ll. 4-6).
Regarding claim 10, Galentino further discloses said handle (handler 14) is connected to said connection element (handle supporting member 13) through one or more screws (bolt B, Fig. 2).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2005/0133522 to Son (hereinafter, “Son”) in view of WO 2020/109183 to Guegan (hereinafter, “Guegan”).
Regarding claim 1, Son discloses a vessel for cooking food (cookware 10, Abstract, Fig. 3) comprising: a body (see annotated Fig. 3 below), in turn comprising a bottom wall (annotated Fig. 3) and at least one side wall (annotated Fig. 3), wherein said side wall extends from said bottom wall (annotated Fig. 3) to define an inner space of the cooking vessel (annotated Fig. 3) where food is arranged in order for it to be cooked (cookware 10 is capable of containing food while it is cooked in the inner space, see e.g., para. [0002]); and at least one handle (grip part 40, Fig. 3) bound to a portion of said body (cookware 10) through the interposition of at least one connection element (mount 20 and connector 30, Fig. 3) made from a second metal material (second metal material is aluminum, para. [0019]), and wherein said connection element (mount 20 and connector 30) is operationally connected to at least one thermal signaling device (thermal conductor 31 and thermochromic layer 32, Fig. 5).

    PNG
    media_image1.png
    430
    532
    media_image1.png
    Greyscale

Son Annotated Figure 3
Son does not expressly disclose the handle is made from a first metal material and the coefficient of thermal conductivity of the second metal material is greater than the coefficient of thermal conductivity of the first metal material.
Guegan teaches a cooking vessel (vessel 1) having a handle (handle 10, Fig. 1). Guegan teaches that the grip part of the handle is formed from steel (p. 2, ll. 52-53 of attached translation). Guegan teaches that the steel has low thermal conductivity, which slows heat flow by conduction towards the grip part of the handle (p. 2, ll. 52-53). Guegan further teaches that this arrangement allows a user to grasp the handle safely without protective means when the vessel is hot (p. 2, ll. 2-10).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the vessel of Son to form the handle from steel, which has a lower coefficient of thermal conductivity than the second metal material as taught by Guegan for the purpose of providing a handle that does not get too hot and permits a user to grasp the handle safely during use, as recognized by Guegan (see p. 2, ll. 2-10, 52-53). Additionally, and in the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the vessel of Son to form the handle of steel (which is metallic and has a low coefficient of thermal conductivity) because Guegan teaches that steel is a suitable material (p. 2, ll. 2-10) and the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07. 
Regarding claim 2, Son as modified by Guegan already includes said handle (Son, grip part 40) is made from steel (Guegan, p. 2, ll. 52-53).
Regarding claim 3, Son further discloses said connection element (mount 20 and connector 30, Fig. 3) is made from aluminum (para. [0019]).
Regarding claim 4, Son further discloses said thermal signaling device (element 32, Fig. 5) is at least partially inserted in a corresponding cavity (recess a, Fig. 5; para. [0022]) obtained in said connection element (mount 20 and connector 30).
Regarding claim 5, Son further discloses said thermal signaling device (thermal conductor 31 and thermochromic layer 32, Fig. 5) is positioned on an outer surface (top surface of connector 30, see Figs. 5-6) of said connection element (mount 20 and connector 30).
Regarding claim 6, Son further discloses said thermal signaling device (thermal conductor 31 and thermochromic layer 32) consists of one or more thermo-chromatic elements (thermochromic layer 32, see para. [0022]).
Regarding claim 9, Son further discloses said connection element (mount 20 and connector 30) is connected to the cooking vessel through a fastening system using one or more rivets (para. [0019]; Fig. 3).
Regarding claim 10, Son further discloses said handle (grip part 40) is connected to said connection element (mount 20 and connector 30) through one or more screws (bolt 41, Fig. 5; para. [0019]).
Regarding claim 11, Son further discloses said connection element (mount 20 and connector 30, Fig. 3) is made from aluminum (para. [0019]).
Regarding claim 12, Son further discloses said thermal signaling device (element 32, Fig. 5) is at least partially inserted in a corresponding cavity (recess a, Fig. 5; para. [0022]) obtained in said connection element (mount 20 and connector 30).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Guegan and in further view of GB 2429285 to Garvey (hereinafter, “Garvey”).
Regarding claim 7, Son as modified by Guegan does not expressly disclose said thermal signaling device consists of one or more foil or spring thermal actuators.
Garvey teaches a cooking vessel having a bottom wall and a sidewall, a handle, a connection element, and a thermal signaling device (see Fig. 4). Garvey teaches the thermal signaling device includes a foil thermal actuator (actuator 78, Fig. 4; p. 9, ll. 9-24) arranged in the connection element (see Fig. 4). Garvey teaches the thermal signaling device provides a visual indication to the user that the cooking vessel has reached the desired cooking temperature (p. 9, ll. 16-24). Garvey teaches the thermal signaling device may also be a spring thermal actuator (p. 7, ll. 30-35).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the vessel of Son/Guegan to replace the thermo-chromatic element with a foil or spring thermal actuator as taught by Garvey because it has been held that substituting equivalents known for the same purpose supports a finding of obviousness (MPEP 2144.06(II)). Here, thermo-chromatic indicators and foil or spring thermal actuators are both recognized in the prior art as providing a visual indication to a user of a temperature of a cooking vessel (see Son at para. [0023]; Garvey at p. 9, ll. 16-24). Applicant’s specification further indicates that thermo-chromatic elements and foil or spring thermal actuators are “methods that are known in the state of the art” (specification at p. 4, ll. 24-29).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Guegan and in further view of Galentino.
Regarding claim 13 Son as modified by Guegan does not disclose at least one insulating gasket is interposed between said connection element and said handle.
Galentino teaches a cooking vessel having a sidewall, a connection element, a handle, and a thermal signaling device (Abstract, Figs. 1-2). Galentino teaches an insulating gasket (insulating means 22, 23, Fig. 2). Galentino further teaches that the insulating gasket prevents the thermal signaling device from being in direct contact with the handle so that the thermal signaling device accurately indicates the temperature of the vessel during cooking (p. 3, ll. 3-14).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the vessel of Son/Guegan to add an insulating gasket between the connection element and the handle as taught by Galentino for the purpose of preventing the handle from being in direct contact with the thermal signaling device to provide an accurate indication of temperature of the vessel, as recognized by Galentino (p. 3, ll. 3-14)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2005/0103209 to Ferron discloses a cooking vessel having a handle, a connection element, and a thermal signaling device comprising thermochromatic pigments arranged on the connection element (Fig. 1).
KR-101460512 to Pung discloses a cooking vessel having a handle, a connection element, and a thermochromatic element arranged in a cavity of the connection element (Fig. 5).
KR-20130068095 to Gu discloses a cooking vessel having a handle with a thermal actuator arranged on the handle (Fig. 1).
WO2015/004542 to Bertozzini discloses a cooking vessel having a handle, a connection element, and a thermochromatic element (see e.g., Fig. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA E. PARKER/Examiner, Art Unit 3733                       

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733